Title: Virginia Delegates to Benjamin Harrison, 30 April 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philada. April 30th. 1782

We have not the honor of acknowledging any letter from your Excellency by yesterday’s post.
Congress received yesterday some supplemental communications through the channel mentioned in our last. They speak on the part of our ally much regret at the thinness of our military ranks: insinuate the idea of cooperating with us in expelling the enemy from their remaining posts within the United States and observe that G. Britain stills reckons much on her numerous friends in this country & will spare no means of increaseing them. It is supposed in particular that experiments may be made to seduce the states [to] separate negotiations. The whole concl[ud]es with fresh assurances of the unalterable adherance of his Most Christi[an] Ma[j]esty to the principles of the alliance.
Our last intelligence from Europe & the West Indies comes through the British Gazette of N. York and is contained in the inclosed Gazette of this place. The fall of Minorca may be received thro’ that channel without distrust. The blockade of the French Fleet at Martinique is probably an invention to soothe the distress resulting from that fresh misfortune.
We have the honor to be with sentiments of great regard & esteem yr. Excelly’s obt. & hble servts.
J. Madison Jr.Theok. Bland Jr.Jos: Jones.
